DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 with respect to Yamashita have been considered but are moot because the rejection does not rely on the reference for any teaching or matter specifically challenged in the argument. Applicant argues, see pages 8-9, that nowhere in Ribbens is it suggested that the suitable measurement including a manifold pressure can be sampled pressure values for at least two successive crankshaft angle positions of a pressure pulse as recited in claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Andrews is relied upon for discloses sampled pressure values for at least two successive crankshaft angle positions of a pressure pulse (see Andrews Col. 6, lines 27-39 and Col. 7, line 54-Col. 8, line 5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Patent Number 6,243,641) in view of Ribbens (US Patent Number 5,576,963).
Regarding claim 1, Andrews discloses a diagnostic system for diagnosing a misfire condition of individual engine cylinders in a turbocharged diesel engine having at least a first and a second cylinder, the system comprising: 
one or more pressure sensors (126) for measuring a pressure value in an exhaust path (118) of the at least first and second cylinder (Col. 3, lines 62-65);
a crankshaft position sensor, for detecting a rotational crankshaft position (Col. 10, lines 16-25); and  
a processor unit (611) for reading the pressure sensor and the crankshaft position sensor;
wherein the processor unit is arranged for performing acts of: 
sampling pressure values of the pressure sensor as a function of crankshaft angle position (Col. 6, lines 27-39);
attributing for each cylinder fired in succession at least two sampling values for at least two successive crankshaft angle positions of a pressure pulse during a cylinder firing operation (Col. 7, line 54-Col. 8, line 5);
determining a boundary for sampling values (Col. 13, lines 1-7);
diagnosing a misfire condition if the sampling values is outside the boundary (Col. 8, lines 9-21). 
Andrews does not disclose the boundary for a coordinate formed by a tuple of sampling values, the misfire condition based on said coordinate being outside the boundary. 
Andrews does not disclose the tuple including a sampling value comprising the pressure pulse, and determining a boundary for a coordinate formed by a tuple of sampling values. 
Ribbens discloses a misfire detection system whereby the operating condition is characterized by a coordinate formed by a tuple of sampling values including an engine load that can be represented by a manifold pressure (Col. 7, lines 14-25) (Col. 3, lines 12-24). 
Ribbens teaches the pressure measurement is routinely made for engine control purposes in modern automotive engines (Col. 3, lines 12-24). Ribbens further suggests that abnormal combustion in the form of misfire can be detected by the location of the coordinate formed by the tuple (Col. 7, lines 14-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure disclosed by Ribbens in the tuple disclosed by Andrews, because the engine operating condition is sufficiently represented by a tuple consisting of a parameter related to the engine speed and load, and the pressure is a parameter that is routinely available on automotive engines and is useful in representing the engine load. Furthermore, it would have been obvious to determine the boundary disclosed by Andrews for a coordinate formed by the tuple disclosed by Andrews since this can be used to detect abnormal combustion in the form of misfire.
Regarding claim 2, Andrews further discloses wherein the pressure sensor is arranged in a common exhaust path of the at least first and second cylinders (as shown in Figure 2). 
Regarding claim 3, Andrews further discloses wherein the pressure sensor is a ceramic capacitive sensor (Col. 6, lines 8-15). 
Regarding claim 7, Andrews discloses a method for diagnosing a misfire condition of individual engine cylinders in a turbocharged diesel engine having at least a first and a second cylinder associated with a common exhaust path, comprising: 
sampling pressure values of the pressure sensor (126) in the common exhaust path (118) as a function of crankshaft angle position (Col. 10, lines 16-25);
attributing for each cylinder fired in succession at least two sampling values for at least two successive crankshaft angle positions of a pressure pulse during a cylinder firing operation (Col. 7, line 54-Col. 8, line 5);
determining a boundary for a coordinate formed by a tuple of sampling values (Col. 13, lines 1-7);
diagnosing a misfire condition if the coordinate formed by said tuple of sampling values is outside the boundary (Col. 8, lines 9-21). 
Regarding claim 8, Andrews further discloses wherein the at least two sampling values for at least two successive crankshaft angle positions are selected as a function of crankshaft speed, wherein, with increasing crankshaft speed, the sample value is shifted to an increased crankshaft angle position (as shown in Figure 5). 
Regarding claim 9, Andrews further discloses wherein the at least two subsequent sampling values for at least two successive crankshaft angle positions are selected as a function of engine load (Col. 12, lines 42-55). 
Regarding claim 10, Andrews further discloses wherein the at least two subsequent sampling values for at least two successive crankshaft angle positions are selected as a function of cylinder position, relative to the pressure sensor (Col. 6, line 40-Col. 7, line 33). 
Regarding claim 11, Andrews further discloses wherein the boundary is provided from a calibration set (Col. 7, lines 26-33). 
Regarding claim 12, Andrews further discloses wherein the calibration set is provided in dependency of an injected fuel quantity, engine speed or engine load (Col. 4, line 60-Col. 5, line 5). 
Regarding claim 13, Andrews further discloses wherein a pressure pulse is sampled for more than four subsequent pressure values over a crankshaft rotation of 100-160 degrees (as shown in Figure 5). 
Regarding claim 14, Andrews further discloses wherein the boundary is formed by tuples of first and second sampling values that satisfy a linear relationship (as shown in Figure 5). 
Regarding claim 15, Andrews further discloses wherein PB < a(PA)+b, for a and b are constants over a specific engine speed interval (as shown in Figure 5). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Patent Number 6,243,641) in view of Ribbens (US Patent Number 5,576,963) and further in view of Peden (US Patent Number 4,782,692).
Regarding claim 4, Andrews discloses the system of claim 1 as discussed above but does not disclose wherein the crankshaft angle detector comprises a flywheel having detector markings spaced at regular angles, wherein the passing of a marking is associated with passing of a crankshaft angle. 
Peden discloses a crankshaft angle detector comprising a flywheel having detector markings spaced at regular angles, wherein the passing of a marking is associated with passing of a crankshaft angle (Col. 1, line 59-Col. 2, line 32). 
Peden teaches that the crankshaft angle detector constructed in this way provides an uninterrupted crankshaft angle signal for engine control (Col. 2, lines 25-32). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the crankshaft angle detector disclosed by Andrews using a flywheel having detector markings spaced at regular angles as disclosed by Peden to provide an uninterrupted crankshaft angle signal for engine control.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Patent Number 6,243,641) in view of Ribbens (US Patent Number 5,576,963) and further in view of Wu (US Patent Number 5,717,133).
Regarding claim 5, Andrews discloses the system of claim 1 but does not disclose the system further comprising a camshaft angle detector, wherein the camshaft angle position is combined with the crankshaft, to identify a firing cylinder. 
Wu discloses a camshaft angle detector (52), wherein the camshaft angle position is combined with a crankshaft (20), to identify a firing cylinder (Col. 6, lines 33-44). 
Wu teaches that the camshaft angle detector allows identification of specific cylinder firing events and enables identification of which cylinders are misfiring. Wu further teaches that the identification can be implemented with a stock cam sensor (Col. 6, lines 33-44). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the camshaft angle detector disclosed by Wu with the system disclosed by Andrews because the simple combination would predictably result in identification of which cylinders are misfiring and the combination can be performed with a stock cam sensor. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Patent Number 6,243,641) in view of Ribbens (US Patent Number 5,576,963) and further in view of Kassner (US Patent Application Publication 2006/0207526).
Regarding claim 6, Andrews discloses the system of claim 1 as discussed above but does not disclose the system further comprising a cut off filter, that removes high frequency components of the pressure sensor. 
Kassner discloses a cut off filter (35) that removes high frequency components of a pressure sensor [0034]. 
Kassner teaches that the cut off filter is necessary when the pressure sensor measures the pressure in the exhaust gas of an engine because the exhaust gas is subject to pressure pulsations [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the cut off filter disclosed by Kassner with the pressure sensor disclosed by Andrews to remove the effects of fluctuations in exhaust gas pressure from the sensor readings. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747